Judgment of Supreme Court, New York County (Carol Arber, J.), entered September 27, 1988, after jury trial, wherein verdict was rendered against defendant Lexington Insurance Company only, in the amount of $137,000, plus interest, unanimously affirmed, without costs and without disbursements.
The question of whether said insurer had bound itself to provide business interruption coverage, based on any number of theories, was properly submitted to the jury. Likewise, the record substantiates the decisions by the Trial Judge (on plaintiff’s motion for directed verdict) and the jury (in its verdict) that the evidence did not warrant recovery against either of the defendant brokers on theories of breach of contract or negligence. Concur—Ross, J. P., Asch, Milonas, Kassal and Smith, JJ.